In an action, inter alia, to recover damages for employment discrimination pursuant to the New York State Human Rights Law (Executive Law art 15), the plaintiff appeals from an order of the Supreme Court, Queens County (Polizzi, J.), dated September 15, 2004, which granted the defendants’ motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint. “To establish its entitlement to summary judgment in [a] . . . discrimination case, a defendant must demonstrate either the plaintiffs failure to establish every element of intentional discrimination, or, having offered legitimate, nondiscriminatory reasons for its challenged actions, the absence of a material issue of fact as to whether the explanations proffered by the defendant were pretextual” (Hemingway v Pelham Country Club, 14 AD3d 536, 536 [2005]; see Forrest v Jewish Guild for the Blind, 3 NY3d 295, 305 [2004]; Ferrante v American Lung Assn., 90 NY2d 623, 631 [1997]; Pramdip v Building Serv. 32B-J Health Fund, 308 AD2d 523 [2003]). In opposition to the defendants’ prima facie showing that the plaintiffs employment had been terminated for legitimate, nondiscriminatory reasons, the plaintiff failed to raise a triable issue of fact as to whether the reasons proffered by the defendants for terminating the plaintiff’s employment were merely pretextual (see Forrest v Jewish Guild for the Blind, supra at 308; Ferrante v American Lung Assn., supra at 625-626; Hemingway v Pelham Country Club, supra at 537; Liste*615mann v Philips Components, 13 AD3d 494, 494 [2004]; Pramdip v Building Serv. 32B-J Health Fund, supra at 524; King v Brooklyn Sports Club, 305 AD2d 465, 465-466 [2003]; Evans v Young Childhood Ctr., 276 AD2d 523 [2000]).
The plaintiffs remaining contentions are without merit. Ritter, J.P., Luciano, Mastro and Skelos, JJ., concur.